Citation Nr: 0422029	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  04-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right foot deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In November 2002, the veteran 
submitted a notice of disagreement.  A statement of the case 
was issued in September 2003.  In November 2003, within sixty 
days of the issuance of the statement of the case, the 
veteran requested an extension on the time to file his 
substantive appeal.  The RO did not respond to his request.  
In a March 2004 letter, he inquired about the status of his 
claim.  Although the RO did not respond, the veteran filed 
his VA Form 9 in April 2004.  Therefore, the Board finds that 
he has perfected his appeal in a timely manner.

Although the Decision Review Officer determined that there 
was new and material evidence to reopen the previously denied 
claim of entitlement to service connection for a right foot 
deformity, the Board has a duty, under applicable law, to 
address the "new and material evidence" requirement in this 
claim.  If it is found that no new and material evidence has 
been submitted, the merits of the claim may not be 
considered.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

In July 2004, the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  A July 1946 rating action denied the claim of entitlement 
to service connection for a right foot deformity; the veteran 
did not appeal the decision.

2.  In a determination letter dated in July 1995, the RO 
denied the veteran's request to reopen the claim of 
entitlement to service connection for a right foot 
disability, on the basis that the veteran failed to submit 
new and material evidence.  The veteran did not initiate an 
appeal of the adverse determination.

3.  The evidence received since the July 1995 determination 
letter is neither wholly cumulative nor redundant, and it 
bears directly and substantially upon the specific matter of 
whether the veteran has a preexisting right foot deformity 
that was aggravated by service, and when considered alone or 
together with all of the evidence, both old and new, it has a 
significant effect upon the facts previously considered.

4.  A right foot deformity pre-existed service and was 
aggravated by the veteran's active military duty.


CONCLUSIONS OF LAW

1.  The RO's July 1995 decision denying the veteran's 
application to reopen a claim of service connection for a 
right foot deformity is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence received since the July 1995 determination, 
is new and material, and the claim of entitlement to service 
connection for a right foot deformity is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

3.  The criteria for service connection for a right foot 
deformity have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002); 38 C.F.R. § 3.303 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the December 2001 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in September 2003 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, a rating decision dated in December 2001 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a right foot deformity.  Only after that rating action 
was promulgated did the AOJ, in February 2003, provide 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim. 

While the notice provided to the veteran in February 2003 was 
not given prior to the first AOJ adjudication of the claim in 
December 2001, the notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised of what information and 
evidence were needed to reopen his claim for service 
connection.  He was also advised of what evidence VA would 
obtain for him, and of what evidence he was responsible for 
submitting, and also advised to submit relevant evidence in 
his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the February 
2003 VA letter and the statement of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
February 2003 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records.  He has 
not alleged that there are any outstanding medical records.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

New and Material Evidence

Factual Background

A July 1946 rating decision originally denied the veteran's 
claim of entitlement to service connection for a right foot 
deformity because the condition existed prior to his service 
and there was no evidence of aggravation in service.  In May 
1995, the veteran submitted a request to reopen his claim of 
entitlement to service connection for a right foot deformity.  
In July 1995, the RO sent the veteran a letter informing that 
he needed to submit new and material evidence in order to 
reopen the previously denied claim; the RO determined that 
the veteran had failed to submit new and material and denied 
his request to reopen his claim.  The veteran did not appeal 
the decision.

The evidence on file at the time of the July 1995 
determination consisted of the veteran's service medical 
records and private treatment records.  His January 1946 
enlistment physical examination report shows that he had a 
three-inch scar on his right foot.  Examination of his feet 
was normal and no musculoskeletal defects were found.  In May 
1946, the veteran was hospitalized for evaluation of his 
right foot deformity.  At that time it was noted that, prior 
to service, he had suffered a right foot injury that involved 
the extensor tendons resulting in the three middle toes being 
held in a claw position.  He had a drawing sensation along 
the area of the previous fracture and his discomfort was 
aggravated by long periods of standing or walking.  A May 
1946 certificate of disability for discharge indicates that 
the veteran was found unfit for duty due to his right foot 
deformity.  The certificate further indicates that the 
deformity preexisted service and was not aggravated by that 
service.  

A May 1972 private treatment record shows the veteran was 
seen for treatment of right foot complaints. 

In October 1999, the veteran submitted a request to reopen 
his claim of entitlement to service connection for a right 
foot deformity.  

The evidence submitted since the July 1995 determination 
includes ongoing VA and private treatment records, the 
transcripts of the veteran's July 2003 personal hearing and 
his July 2004 Central Office hearing, as well as several 
evaluations and opinions from several physicians.

Several private physician evaluations note the veteran's 
reported history of a right foot injury in a 1934 car 
accident that predated his enlistment in service.  In a 
November 2001 evaluation, Dennis A. Tuck, D.P.M.,  opines 
that the veteran's injury was most likely aggravated and 
accelerated by the physical training required during his 
active military service.  In another November 2001 
evaluation, Alice Hunter, M.D., opines that it is a 
possibility that the veteran's [right foot] problems were 
exacerbated by his military training.  Kenneth M. Leavitt, 
D.P.M., in a November 2002 evaluation, opines that the 
veteran's right foot pain was caused by and aggravated by his 
service.  

Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003).  However, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the July 1995 
determination letter, in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

The Board finds that, assuming the credibility of the private 
medical reports (dated in 2001 and 2002), these reports tend 
to provide medical opinions, which indicate that the physical 
activities performed by the veteran during basic training 
aggravated his preexisting right foot deformity.  In this 
context, this medical evidence is new and is not cumulative 
or redundant.  Moreover, this newly submitted evidence is 
also material.  This is so because it speaks directly to the 
specific fact of whether a pre-service disability was 
aggravated by the veteran's active duty service, and as such 
it constitutes significant evidence that must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

For these reasons, the Board determines the private medical 
evidence submitted subsequent to the July 1995 determination 
letter is "new and material" as contemplated by the 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001), 
and provides a basis to reopen the claim of entitlement to 
service connection for a right foot deformity.  38 U.S.C.A. 
§ 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

Service Connection

Factual Background

The service medical records contain a January 1946 enlistment 
physical examination report that shows the veteran had a 
three-inch scar on his right foot.  The medical examination 
of his feet yielded normal results and no musculoskeletal 
defects were found.  In May 1946, the veteran was 
hospitalized for evaluation of his right foot deformity.  At 
that time, the veteran was found to have sustained, prior to 
service, a right foot injury that involved the extensor 
tendons resulting in the three middle toes being held in a 
claw position.  He had a drawing sensation along the area of 
the previous fracture and his discomfort was aggravated by 
long periods of standing or walking.  A May 1946 certificate 
of disability indicates a diagnosis of deformity, dorsum of 
the right foot, contracture involving the second, third and 
fourth extensor tendons due to cicatrice resulting from a 
1934 crushing injury.  The 1946 certificate also documents 
that the veteran was found unfit for duty due to his right 
foot deformity; and that his right foot deformity was found 
to have pre-existed service and was not aggravated by that 
service.

A May 1972 private treatment record notes that the veteran 
had a prior right foot injury at age four.  Examination 
revealed a linear scar from the ankle to the base of the 
number three metatarsal that had a thick callus distally from 
the rubbing of his shoe.  The second, third and fourth toes 
were kept dorsiflexed.  The examiner opined that the scar 
would eventually require excision.

VA treatment records, dating from December 1999 to July 2003, 
show intermittent complaints of right foot pain.  An April 
2000 plastic surgery consultation indicates that surgical 
intervention was not recommended because of the risks versus 
the benefits.  An August 2000 podiatry note also indicates a 
risk benefit ratio for revision that favored no intervention.

An August 2001 memorandum from a VA podiatrist notes the 
history of the veteran's right foot injury and military 
service.  The examiner, based on his professional experience 
and surgical training, opined that it was possible that the 
sequela of the veteran's pre-service injury could have been 
accelerated and/or aggravated by physical training during the 
veteran's short period of service.  However, the examiner 
found it impossible to make a distinction between what 
occurred and what would have been the natural progression of 
his condition without formal military training.  

Dennis A. Tuck, D.P.M., in a November 2001 evaluation, notes 
the veteran's right foot injury at age four and that he 
developed some issues in World War II.  Dr. Tuck opines that 
it is most likely that the veteran's right foot deformity was 
aggravated and accelerated by the physical training required 
during military duty. 

Another November 2001 private evaluation, conducted by Alice 
Hunter, M.D., notes the veteran's pertinent history and shows 
an assessment of an old injury with contracture of the soft 
tissue of the right foot.  Dr. Hunter opines that it is a 
possibility that the veteran's problems were exacerbated by 
his military training.

In a November 2002 evaluation, Kenneth M. Leavitt, D.P.M., 
also notes the veteran's right foot history and opines that 
"the activities involved during basic training and 
subsequent to that training most certainly caused the rapid 
progression of the deformities in the right foot."

Private treatment records from the Leahy Clinic and Dr. 
Leavitt's office, show histories, findings and opinions 
consistent with the 2001 and 2002 evaluations.

During his July 2003 personal hearing, the veteran testified 
that the medical records regarding his initial foot injury 
had been destroyed.  He further testified that he enlisted in 
the Army and was not initially disqualified because of his 
right foot deformity.

At his July 2004 Central Office hearing before the 
undersigned, the veteran testified that his right foot was 
injured in a car accident when he was four.  After he 
recovered from the accident until his enlistment in the 
military, he did not experience any right foot pain and did 
not limp.  He testified that he walked for miles every day 
and was able to run prior to service.  During basic training, 
he began to experience right foot pain, pressure and a 
drawing sensation.  His foot was sometimes tired and swollen.  
Since his medical discharge, he experienced constant and 
progressive right foot pain.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A.     § 1131; 38 C.F.R. § 3.303.

A "veteran shall be taken to have been sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.

Where, as in this case, the report of the entrance 
examination indicates a normal clinical evaluation of the 
feet, except for a 3-inch scar, the veteran is presumed to 
have been sound upon entry into service.  Thus, the burden is 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's right foot 
deformity was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).

Although the veteran's entrance examination report does not 
note a right foot deformity, the veteran does not dispute the 
fact that he sustained a right foot deformity, as detailed in 
the May 1946 certificate of disability, resulting from a 
crushing injury to that foot at age 4, and as noted in 
subsequent post service medical records.  In view of the 
service medical records, the post service medical records, 
and the veteran's own admission by way of statements and 
sworn testimony concerning the pre-service onset of his right 
foot deformity, the Board determines that the evidence of 
record clearly and unmistakably establishes that the 
veteran's right foot deformity existed prior to his military 
service.

That notwithstanding, there were no relevant clinical 
findings on his January 1946 enlistment medical examination 
report.  However, the May 1946 medical records show he 
developed a drawing sensation along the area of the fracture 
on the dorsum of the right foot, with this sensation 
centering in the scar tissue and involving the lateral aspect 
of the entire foot, as well as right foot discomfort, with 
long periods of standing or walking; and that he was 
medically discharged that same month.  Similarly, three 
private physicians have opined that the veteran had a right 
foot deformity that preexisted service and that the condition 
was aggravated by his basic training or military service.  A 
VA physician, in October 2001, while stating that it was 
impossible to determine what the natural progression of his 
condition would have been without military training, 
questioned why the veteran was even accepted for military 
service with such a significant injury.  The Board finds no 
basis for not accepting this collective assessment.

Because the medical evidence of record, including the service 
medical records, supports a finding that the veteran's 
preexisting right foot deformity increased in severity during 
service; and because the medical evidence does not contain a 
specific finding that such increase was due to the natural 
progression of that preexisting condition, the Board is 
unable to show by clear and unmistakable evidence that the 
veteran's right foot deformity was not aggravated by service.  
As a result, the presumption of soundness under section 1111 
is not rebutted.  For this reason, service connection for a 
right foot deformity is warranted.  Accordingly, the appeal 
is granted.


ORDER

Service connection for a right foot deformity is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



